DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ..
Claim Rejections - 35 USC § 112
A typo exist in claim 1, ln. 11, “the detection system”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 appears to have the same limitation in scope as those added to amended claim 1 where the detection system can functionally determine the position of the ball along the bowling lane..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 1-7, 9-31, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Specifically claims 1, 15, 35 and 36. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Claim 1 (and claim 14) recites that the detection system can “detect a position of the ball along the bowling lane”.  How such occurs is not disclosed as to whether such is merely by the type of sensor, software or a combination of both. Yet no software is disclosed nor is there any particular type of sensor with any particular relationship to the alley or bumpers disclosed. Here the claim can read so broad to imply that at any time and place on the alley the detection system can know where the ball is located.  This scope does not appear to be supported by the sensors 50 along the lane.  At best, the detection system would only know where on the lane a ball is located at the position of any sensor 50.  Here the limitation is not supported or misdiscriptive of the disclosed invention. 
As set forth in Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.").
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).  [T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that  bjective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Here no computer algorithm is disclosed or any specific combination or location of sensors and how the information from them is used by the detection system to perform the desired results. 
  	This issue extends to the functional construction of claims 35 and 36 as to how the detection system “estimates” or calculates a location of a ball. Again there are no algorithms disclosed or examples of what type of sensors and how they are arranged and under what conditions or data they use to turn on and off the colored lights.  
Similarly here claim 15 is rejected as how the detection of speed is determined from the array of sensors is not disclosed.  One cannot determine if such is intended to be a direct reading or the sensor or calculated using data from many sensors over time using software or some combination of both.  
Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 17-28, 30, 35 and 36 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Widrick 5,800,274 in view of file File 5,584,766 as set forth in the previous office action.
  	More particularly claim 1 has been amended to recite a “non-contact sensors along the bowling lane” and capable of detecting the position of the bowling ball. File does not discuss all types of sensors, but is disclosure is not so narrowly limited to contact sensors used in his embodiments.  He more broadly suggests any sensor “capable of detecting and discriminating the position of impact of a bowling ball against said bumper” (col. 13, ln 21).  Simply substituting one known sensor for that of another to obtain predictable results would have been obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Sensor types have known benefits and limitations and using File’s disclosure in employing non-contact type sensors such as a camera or optical would have been obvious to perform the same function with predictable results. Applicant’s own disclosure supports this conclusion where he recognizes at pg. 23, ln 13, alternative to infrared optical sensors are contact switches or vibration sensors that “detect the result of the mechanical impact of the bowl (pg. 23, ln. 19).
	Claims 11-16, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Widrick 5,800,274 in view of file File 5,584,766 and further in view of File 5,449,326 as set forth in the previous office action. 
More clearly with respect to claim 14, the detection system taught by file teaches an ability to determine the position of the ball along the bowling lane where it contacts the bumper.  As such the broadest reasonable interpretation of the claim is considered met. 
Conclusion
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive. 
Applicant’s presumption that clam 14 is allowable is incorrect as such is discussed in the body of the rejection on pg. 8, on. 6.  The error in the statement of the rejection failing to include claim 14 has been corrected.   
Applicant’s case law and restatement of the claim is noted but no response is deemed necessary as it fails to address any specific limitations in the claims. 
Applicant’s subsequent remarks are directed to the use of “contact sensors” in File as oppose to “non-contact sensors” as now amended into the claims.  Such is not considered to be a non-obvious difference for the reasons set forth above in the grounds for rejection. 
Applicant argues that Widrick and File does not show the detection system configured to detect a position of the ball on the bowling lane.  The examiner does not agree since any point where a ball contact a bumper is a capability to detect the ball at the position and an ability to detect a position of the ball along the bowling lane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. 
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711